COURT OF APPEALS OF VIRGINIA


Present:    Judges Koontz, Bray and Senior Judge Hodges

DANVILLE SCHOOL BOARD

v.   Record No. 1940-94-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
GEORGE BRUMFIELD                                      MAY 9, 1995


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

             (Gregory P. Cochran; Caskie & Frost, on briefs), for
             appellant.
             (J. Gorman Rosenberger, Jr.; Wilson, Garbee &
             Rosenberger, on brief), for appellee.



     Danville School Board contends that the Workers'

Compensation Commission erred in finding that George Brumfield

proved that (1) his current disability resulting from his back

condition was causally related to his March 31, 1992 compensable

injury by accident; and (2) he was unable to return to his pre-

injury work as of June 18, 1993.       Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.

                                   1
     In awarding claimant temporary total disability benefits

beginning June 18, 1993 and continuing, the commission found as

follows:
                 The record in this case is replete with
            medical evidence indicating that the claimant
            is suffering from disabling back problems
            caused by his March 31, 1992 industrial
            accident which rendered him temporary totally
            disabled. [Dr. Alton Gross'] letter of
            October 15, 1993, while indicating that the
            claimant could perform his work as a teacher
            if his position were available with the
            defendant, was clarified in a subsequent
            letter dated January 14, 1994 which stated
            that the claimant could not "perform his
            regular work lifting up to 50 pounds after
            his injury or at the present time." The
            claimant testified that while he had some
            back pain before his accident, it resolved
            with medication and did not last long.

     The medical records and reports of the treating physician,

Dr. Gross, constitute credible evidence to support the

commission's findings.   Dr. Gross' records demonstrate that the

claimant has suffered from disabling back pain since his March

31, 1992 industrial injury.   There is no evidence that claimant

suffered from disabling back pain prior to the industrial

accident.   Dr. Gross' records also demonstrate that, since June

18, 1993, claimant was consistently limited to light duty, which

would have prevented him from carrying out all of the duties of

his pre-injury work as a shop teacher. 1

     1
      The commission found that the claimant made a reasonable
effort to market his residual capacity after June 18, 1993.
Because this finding was not appealed by employer, we will not
address it.



                                  2
     For the reasons stated, we affirm the commission's decision.

Claimant's request for an award of attorney's fees and costs is

denied.

                                        Affirmed.




                                3